PER CURIAM.
We grant the petition for writ of certiorari and quash those portions of the order under review which deny petitioners’ motions for a protective order. We remand for an eviden-tiary hearing as to whether M. Lee Pierce is an officer, director, or managing agent of North Ridge Medical Plaza, Inc., such that his deposition may be taken by “simple notice and without the necessity of serving” him with a witness subpoena. Plantation-Simon, Inc. v. Al Bahloul, 596 So.2d 1159, 1162 (Fla. 4th DCA 1992). Insofar as respondents seek discovery from Pierce in his capacity as the beneficial owner or real party in interest of the Inglis trust, his attendance at deposition must be obtained by subpoena.
DELL, SHAHOOD and GROSS, JJ., concur.